REPUBLIQUE DU CAMEROUN PAIX - TRAVAIL - PATRIE

Fu 41621.

PRÉSIDENCE DE LA REPUBLIQUE vecre 2 1 A rm ou 0 4 DEC 2014
114 YISA ‘= portant incorporation au domaine privé de l’Etatet …

classement en Unité Forestière d'Aménagement

(UFA) d’une portion de forêt de 42 556 ha dénommée

UFA 09.013.- ’ ï

TEE LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT, ‘

Vu la Constitution ;

Vu l'ordonnance n° 74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 janvier 1977;

Vu l'ordonnance n° 74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et
complétée par l'ordonnance n° 77/2 du 10 janvier 1977 ;

Vu la loi n° 94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la
pêche ;

Vu le décret n° 76/166 du 27 avril 1976 fixant les modalités de gestion du domaine

national ; —— ——

Vu le décret n° 92/089 du 04 mai 1992 précisant les attributions du Premier Ministre,
modifié et complété par le décret n° 95/145 bis du 04 août 1995 :

Vu... le-décret-n°-95/531/PM du 23 août 1995 fixant les modalités d'application dé là loi
n° 94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la pêche ;

Vu le décret n° 2011/408 du 09 décembre 2011 portant organisation du
Gouvernement ;

Vu le décret n° 2011/409 du 09 décembre 2011 portant nomination d'un Premier
Ministre, Chef du Gouvernement ;

DECRETE:

ARTICLE 1°".- Est, pour compter de la date de signature du présent décret, incorporée au
domaine privé de l'Etat au titre de forêt de production, la parcelle de forêt de quarante
deux mille cinq cent cinquante six (42 556) hectares de superficie, située dans le
Département du Dja et Lobo, Région du Sud et délimitée ainsi qu'il suit :

Le point de base A est situé sur la confluence du cours d'eau Mengounou avec un
affluent non dénommé vers le village Befio.

Au Sud :

+ Du point A, suivre sur une droite de gisement 163 degrés sur une distance de
2,83 km pour atteindre le point B situé sur la confluence du cours d'eau Mboua
avec un affluent non dénommé ;

+ Du point B, suivre le cours d'eau Mboua en amont sur une distance de 34,45
km pour atteindre le point C situé sur sa confluence avec un affluent non
dénommé et équivalent au point V de l'UFA 09.011;

Du point C, suivre une droite de gisement 357 degrés sur une distance de 7,33
km pour atteindre le point D situé sur la confluence du cours d'eau Libi avec un
affluent non dénommé et équivalent au point W de l'UFA 09.011 ;

Du point D, suivre le cours d'eau Libi en aval sur une distance de 14,56 km pour
atteindre le point E situé sur sa confluence avec Un cours d'eau non dénommé
et équivalent au point X de l'UFA 09.011;

Au Nord :

+ Du point E; suivre le cours d'eau Libi en aval sur une distance de. 2,31km puis
son affluent gauche en amont sur une distance de 1,10 km pour atteindre le
point F situé sur sa source ;

--Du point F, suivre une droite de gisement 282 degrés sur une distance de 2,47
km pour atteindre le point G situé sur la source d'un cours d'eau non dénommé
affluent du bras ouest de Libi ;

+ Du point G, suivre le cours d'eau non dénommé en aval sur une distance de
3,76 km puis le cours d'eau Libi bras ouest en aval sur une distance de 1,30 km
pour atteindre le point H situé sur sa confluence avec un affluent non dénommé;

. + Du point H, suivre le cours d'eau pon-dénommé-en-amont sur une distance de
+ 7,91 km pour atteindre le point lsitué BEPIRECORE CEE Ses ide Lx sources au
niveau du village Nkolmendim ; MISE

A l'Ouest LR
+ Du point I, suivre une droite defgisEMenDE F ance de 1,91

km pour atteindre le point J situé Si “di es d'un cours

d'eau non dénommé affluent de Minkono ; |

+ Du point J, suivre une droite de gisement 188 degrés sur une distance de 1,20
km pour atteindre le point K situé sur la confluence de deux sources d'un cours
d'eau non dénommé ;

+ Du point K, suivre une droite de gisement 160 degrés sur une distance de
1,98km pour atteindre le point L situé sur la confluence de deux sources d'un
cours d'eau non dénommé dont le plus grand est un affluent de Minkono ;

+ _ Du point L, suivre une droite de gisement 192 degrés sur une distance de 4,81
km pour atteindre le point M situé sur la confluence de deux cours d'eau non
dénommés ;

+ Du point M, suivre une droite de gisement 219 degrés sur une distance de 1,86
km pour atteindre le point N situé sur la source d'un cours d'eau non dénommé
affluent de Minkono ;

* Du point N, suivre le cours d'eau non dénommé en aval sur une distance de
5,82 km, puis le cours d'eau Minkono en aval sur une distance de 2,64 km pour
atteindre le point O situé sur sa confluence avec un cours d'eau non dénommé ;

*_ Du point O, suivre une droite de gisement 115 degrés sur une distance de 3,78
km pour atteindre le point P situé sur la confluence de deux sources d'un cours
d'eau non dénommé ;

+ Du point P, suivre le cours d'eau non dénommé en aval sur une distance de
2,64 km pour atteindre le point A dit de base.

La zone forestière ainsi définie couvre une superficie totale de quarante deux mille
cinq cent cinquante six (42 556) hectares.

ARTICLE 2.- (1) Le domaine forestier ainsi délimité et dénommé Unité Forestière

d'Aménagement n° 09 013, est affecté à la production des bois d'œuvre.

nue ie (2) Les. populations continuent d'exploiter traditionnellement et

sdirconformément aux textes en vigueur, les produits forestiers fauniques et halieutiques à
l'exception des espèces protégées, en vue d'une utilisation non lucrative. En plus, elles
collectent librement le bois de chauffe, les produits forestiers non ligneux et les plantes

:nmédicinalesr-kes droits d'usage spécifiques sont clarifiés lors de l'élaboration du plan
d'aménagement. _

(3) L'activité d'exploitation forestière ne peut y être menée que
conformément au plan d'aménagement arrêté par le Ministre chargé des forêts.
ARTICLE 3.- Le présent décret sera enregistré et publié au Journal Officiel en français et
en anglais./-

ne ie 0 4 DEC 204

= ee — LE PREMIER MINISTRE, ==
-_ :CHEF:DU GOUVERNEMENT,

Philemon YANG

ESS

